           Case 3:18-cv-01591-JR    Document 47   Filed 05/24/19    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



DIANE L. GRUBER and                           Case No. 3:18-cv-1591-JR
MARK RUNNELS,
                                              JUDGMENT
               Plaintiffs,

      v.

OREGON STATE BAR, a public
corporation. CHRISTINE
CONSTANTINO, President of the Oregon
State Bar, HELEN HIERSCHBIEL,
Executive Officer of the Oregon State Bar,

               Defendants.

Michael H. Simon, District Judge.

      Based on the Court’s Order,

      IT IS ADJUDGED that this case is DISMISSED.

      DATED this 24th day of May, 2019.

                                              /s/ Michael H. Simon
                                              Michael H. Simon
                                              United States District Judge




PAGE 1 – JUDGMENT
